           Case 2:15-cv-01572-APG-DJA Document 130
                                               129 Filed 04/30/20
                                                         04/29/20 Page 1 of 2




 1   JEFFREY F. BARR, ESQ
     Nevada Bar No. 7269
 2   ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
 3   Las Vegas, Nevada 89169
 4   Telephone: 702.678.5070
     Facsimile: 702.878.9995
 5   jbarr@atllp.com
     Attorneys for Defendant Corrections Officer Isaiah Smith
 6
                                  UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8
                                                           Case No.: 2:15-CV-01572-APG-CWH
                                                                                       DJA
 9    VICTOR PEREZ, as Special Administrator of
      the Estate of CARLOS PEREZ, deceased;
10    VICTOR PEREZ, as the Guardian Ad Litem for          STIPULATION AND ORDER FOR
      SOPHIA ELISE PEREZ, a minor; VICTOR                 WITHDRAWAL OF ATTORNEY LEE I.
11    PEREZ, as the Guardian Ad Litem for                 IGLODY
      ALEXANDER ISRYAL PEREZ, a minor; and
12    MYRA PEREZ, individually,

13                          Plaintiff,

14    v.

15    STATE OF NEVADA; DIRECTOR GREG
      COX, individually; WARDEN DWIGHT
16    NEVEN, individually; ASSISTANT WARDEN
      TIMOTHY FILSON, individually; COT.
17    RAMOS, individually; LIEUTENANT
      OLIVER, individually; CORRECTIONS
18    OFFICER CASTRO, individually;
      CORRECTIONS OFFICER SMITH,
19    individually; and DOES 1-X, inclusive; and
      ROES 1-X, inclusive,
20
                            Defendants.
21

22          Pursuant to LR 6-2 and LR 11-6, IT IS HEREBY STIPULATED AND AGREED, by and
23   among the parties, that Lee I. Iglody, co-counsel for Defendant Corrections Officer Isaiah Smith
24   (“Defendant Smith”), seeks to withdraw as Defendant Smith’s counsel in this matter.
25          IT IS FURTHER STIPULATED AND AGREED that Jeffrey F. Barr Esq. of the law firm
26   Armstrong Teasdale LLP will continue to represent Defendant Smith in this matter.
27   ///
28
                                                      1
             Case 2:15-cv-01572-APG-DJA Document 130
                                                 129 Filed 04/30/20
                                                           04/29/20 Page 2 of 2




 1            IT IS FURTHER STIPULATED AND AGREED that Lee I. Iglody’s withdrawal as
 2   Defendant Smith’s attorney of record will not result in delay of discovery, trial, or any hearing in the
 3   case.
              DATED this 29th day of April, 2020.
 4
     IGLODY LAW                                                ARMSTRONG TEASDALE LLP
 5
     /s/ Lee I. Iglody                                         /s/ Jeffrey F. Barr
 6   Lee I. Iglody, Nev. Bar No. 7757                          Jeffrey F. Barr, Nev. Bar No. 7269
     2580 St. Rose Pkwy, Suite 330                             3770 Howard Hughes Parkway, Suite 200
 7   Henderson, Nevada 89074                                   Las Vegas, Nevada 89169
     (702) 425-5366                                            (702) 678-5070
 8   Attorneys for Isaiah Smith                                Attorneys for Isaiah Smith

 9   CLARK HILL PLLC                                           AARON FORD, Attorney General

10   /s/ Paola M. Armeni                                       /s/ Steven Shevorski
     Paola M. Armeni, Nev. Bar No. 8357                        Steven Shevorski, Nev. Bar No. 8256
11                                                             555 E. Washington Ave., Ste. 3900
     3800 Howard Hughes Pkwy., #500
12   Las Vegas, Nevada 89169                                   Las Vegas, NV 89101
     (702) 862-8300                                            (702) 486-3792
13   Attorneys for Plaintiffs                                  Attorneys for Defendants State of Nevada,
                                                               Dwight Neven, James Greg Cox, Ronald
14   LEWIS BRISBOIS BISGAARD & SMITH                           Oliver and Timothy Filson
15                                                             MARQUIS & AURBACH
      ______________________________________
     /s/ Robert W. Freeman, Jr.
16   Robert W. Freeman, Jr., Nev. Bar No. 3062
     6385 S. Rainbow Blvd., Ste. 600                           /s/ Craig R. Anderson
17   Las Vegas, NV 89118                                       Craig R. Anderson, Nev. Bar No. 6882
     (702) 893-3383                                            10001 Park Run Drive
18   Attorneys for Defendant Ramos                             Las Vegas, NV 89145
                                                               (702) 382-0711
19                                                             Attorneys for Defendant Castro
20

21

22

23

24                                         IT IS SO ORDERED:

25
                                           _____________________________________________
26
                                           UNITED
                                           UNITED STATES
                                                   STATESDISTRICT   JUDGE
                                                            MAGISTRATE   JUDGE
27
                                           DATED:
                                           DATED: ________________.
                                                  April 30, 2020
28

                                                        2
